Citation Nr: 1530126	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board remanded the claim in November 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claim on appeal.

In a March 2015 statement the appellant reported that medical records from St. Joseph's hospital in Phoenix, Arizona, provide information relating to a link between the Veteran's cause of death and his reported exposure to asbestos during service.  These medical records appear relevant and should be requested.  The Board notes that records from this facility that are currently contained in the claims file pertain to the appellant, not the Veteran.

Additionally, the VA physician providing the medical opinion in April 2015 indicated that the only medical records pertaining to post-service treatment were close in time to his death.  He indicated that records of earlier treatment would be helpful.
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide completed release forms with the names and addresses of any medical care providers who have ever treated the Veteran for lung disorders, including those at St. Joseph's hospital in Phoenix, Arizona.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the appellant should be notified of such.  

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




